Exhibit 10.16

 

 

 

 

 

 

 

TAX SHARING AGREEMENT

 

DATED AS OF APRIL 4, 2004

 

BY AND AMONG

 

MOTOROLA, INC.

 

AND

 

FREESCALE SEMICONDUCTOR, INC.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.    Definition of Terms

   1

Section 2.    Allocation of Tax Liabilities

   10

            Section 2.01

   General Rule    10

            Section 2.02

   Allocation of United States Federal Income Tax and Federal Other Tax    10

            Section 2.03

   Allocation of State Income and State Other Taxes    10

            Section 2.04

   Allocation of Foreign Taxes    11

            Section 2.05

   Certain Transaction and Other Taxes    12

            Section 2.06

   Foreign Stock Distributions    12

Section 3.    Proration of Taxes for Straddle Periods

   13

Section 4.    Preparation and Filing of Tax Returns

   13

            Section 4.01

   General    13

            Section 4.02

   MINC’s Responsibility    13

            Section 4.03

   Freescale Responsibility    14

            Section 4.04

   Tax Accounting Practices    14

            Section 4.05

   Consolidated or Combined Tax Returns    15

            Section 4.06

   Right to Review Tax Returns    15

            Section 4.07

   Freescale Carrybacks and Claims for Refund    15

            Section 4.08

   Apportionment of Earnings and Profits and Tax Attributes    16

Section 5.    Tax Payments

   16

            Section 5.01

   Payment of Taxes with Respect to MINC Federal Consolidated Income Tax Returns
   16

            Section 5.02

  

Payment of Taxes With Respect to Joint Returns (other than a MINC Federal
Consolidated

Income Tax Return) and Certain Returns of Other Taxes

   16

 

i



--------------------------------------------------------------------------------

            Section 5.03

   Payment of Separate Company Taxes    17

            Section 5.04

   Indemnification Payments    18

Section 6.    Tax Benefits

   18

            Section 6.01

   Tax Benefits    18

Section 7.    Tax-Free Status

   20

            Section 7.01

   Tax Opinions/Rulings and Representation Letters    20

            Section 7.02

   Restrictions on Freescale    20

            Section 7.03

   Restrictions on MINC    22

            Section 7.04

   Procedures Regarding Opinions and Rulings    23

            Section 7.05

   Liability for Tax-Related Losses    24

Section 8.    Assistance and Cooperation

   25

            Section 8.01

   Assistance and Cooperation    25

            Section 8.02

   Income Tax Return Information    25

            Section 8.03

   Reliance by MINC    26

            Section 8.04

   Reliance by Freescale    26

Section 9.    Tax Records

   27

            Section 9.01

   Retention of Tax Records    27

            Section 9.02

   Access to Tax Records    27

Section 10.  Tax Contests

   27

            Section 10.01

   Notice    27

            Section 10.02

   Control of Tax Contests    28

Section 11.  Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements

   29

Section 12.  Survival of Obligations

   30

Section 13.  Treatment of Payments; Tax Gross Up

   30

            Section 13.01

   Treatment of Tax Indemnity and Tax Benefit Payments    30

 

ii



--------------------------------------------------------------------------------

            Section 13.02

   Tax Gross Up    30

            Section 13.03

   Interest Under This Agreement    30

Section 14.    Disagreements

   31

Section 15.    Late Payments

   31

Section 16.    Expenses

   31

Section 17.    General Provisions

   32

            Section 17.01

   Addresses and Notices    32

            Section 17.02

   Binding Effect    32

            Section 17.03

   Waiver    32

            Section 17.04

   Severability    33

            Section 17.05

   Authority    33

            Section 17.06

   Further Action    33

            Section 17.07

   Integration    33

            Section 17.08

   Construction    33

            Section 17.09

   No Double Recovery    33

            Section 17.10

   Counterparts    34

            Section 17.11

   Governing Law    34

            Section 17.12

   Jurisdiction    34

            Section 17.13

   Amendment    34

            Section 17.14

   Freescale Subsidiaries    34

            Section 17.15

   Successors    34

            Section 17.16

   Injunctions    34

 

 

iii



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

 

This TAX SHARING AGREEMENT (this “Agreement”) is entered into as of
                , 2004 by and between Motorola, Inc., a Delaware corporation
(“MINC”), and Freescale Semiconductor, Inc., a Delaware corporation and a wholly
owned subsidiary of MINC (“Freescale”) (MINC and Freescale are sometimes
collectively referred to herein as the “Companies”).

 

RECITALS

 

WHEREAS, the Board of Directors of MINC has determined that it would be
appropriate and desirable to completely separate the Freescale Business (as
defined below) from MINC;

 

WHEREAS, as of the date hereof, MINC is the common parent of an affiliated group
of corporations, including Freescale, which has elected to file consolidated
Federal income tax returns;

 

WHEREAS, MINC and Freescale have entered into the Master Separation and
Distribution Agreement (as defined below), pursuant to which (A) MINC has agreed
to contribute and otherwise transfer to Freescale, and Freescale has agreed to
receive and assume, the assets and liabilities then associated with the
Freescale Business as described therein; and (B) MINC and Freescale contemplate
that Freescale shall consummate the IPO (as defined below);

 

WHEREAS, pursuant to the transactions contemplated by the Master Separation and
Distribution Agreement, Freescale and its subsidiaries may cease to be members
of the affiliated group (as that term is defined in Section 1504 of the Code) of
which MINC is the common parent (the “Deconsolidation”);

 

WHEREAS, MINC intends, after the IPO, to distribute to shareholders of MINC the
outstanding shares of Freescale Common Stock then owned by MINC; and

 

WHEREAS, the Companies desire to provide for and agree upon the allocation
between the parties of liabilities for Taxes arising prior to, as a result of,
and subsequent to the IPO, and to provide for and agree upon other matters
relating to Taxes;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
Companies hereby agree as follows:

 

Section 1.    Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Master Separation and Distribution Agreement:

 

“Accountant” shall have the meaning set forth in Section 8.02(c) of this
Agreement.

 

“Accounting Cutoff Date” means, with respect to Freescale, any date as of the
end of which there is a closing of the financial accounting records for such
entity.



--------------------------------------------------------------------------------

“Active Trade or Business” means the active conduct (as defined in Section
355(b)(2) of the Code and the regulations thereunder) by Freescale of the
Freescale Business.

 

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (a) any amended Tax return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset, and (c) any claim for refund or credit of Taxes previously paid.

 

“Affiliate” means any entity that is directly or indirectly “controlled” by
either the person in question or an Affiliate of such person. “Control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contract or otherwise. Except as otherwise provided
herein, the term Affiliate shall refer to Affiliates of a person as determined
immediately after the Separation.

 

“Agreement” shall mean this Tax Sharing Agreement.

 

“Board Certificate” shall have the meaning set forth in Section 7.02(e) of this
Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Companies” means MINC and Freescale, collectively, and “Company”, as the
context requires, means either MINC or Freescale.

 

“Contribution” means the contribution of assets by MINC itself directly to
Freescale itself pursuant to Section 2.1 of the Master Separation and
Distribution Agreement.

 

“Controlling Party” shall have the meaning set forth in Section 10.02(e) of this
Agreement.

 

“Deconsolidation” shall have the meaning provided in the Recitals.

 

“Deconsolidation Date” means the last date on which Freescale qualifies as a
member of the affiliated group (as defined in Section 1504 of the Code) of which
MINC is the common parent.

 

“Distribution” has the meaning set forth in the Master Separation and
Distribution Agreement.

 

“Distribution Date” has the meaning set forth in the Master Separation and
Distribution Agreement.

 

“DGCL” means the Delaware General Corporation Law.

 

2



--------------------------------------------------------------------------------

“Federal Income Tax” means any Tax imposed by Subtitle A of the Code, and any
interest, penalties, additions to tax, or additional amounts in respect of the
foregoing.

 

“Federal Other Tax” means any Tax imposed by the federal government of the
United States of America other than any Federal Income Taxes, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

 

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” means the final resolution of liability for any Income Tax
or Other Tax, which resolution may be for a specific issue or adjustment or for
a taxable period, (a) by IRS Form 870 or 870-AD (or any successor forms
thereto), on the date of acceptance by or on behalf of the taxpayer, or by a
comparable form under the laws of a State, local, or foreign taxing
jurisdiction, except that a Form 870 or 870-AD or comparable form shall not
constitute a Final Determination to the extent that it reserves (whether by its
terms or by operation of law) the right of the taxpayer to file a claim for
refund or the right of the Tax Authority to assert a further deficiency in
respect of such issue or adjustment or for such taxable period (as the case may
be); (b) by a decision, judgment, decree, or other order by a court of competent
jurisdiction, which has become final and unappealable; (c) by a closing
agreement or accepted offer in compromise under Sections 7121 or 7122 of the
Code, or a comparable agreement under the laws of a State, local, or foreign
taxing jurisdiction; (d) by any allowance of a refund or credit in respect of an
overpayment of Income Tax or Other Tax, but only after the expiration of all
periods during which such refund may be recovered (including by way of offset)
by the jurisdiction imposing such Income Tax or Other Tax; (e) by a final
settlement resulting from a treaty-based competent authority determination; or
(f) by any other final disposition, including by reason of the expiration of the
applicable statute of limitations or by mutual agreement of the parties.

 

“Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulation Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.

 

“Foreign Other Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, other than any Foreign Income Taxes, and
any interest, penalties, additions to tax, or additional amounts in respect of
the foregoing.

 

“Foreign Stock Distribution” shall have the meaning set forth in Section 2.06 of
this Agreement.

 

“Foreign Tax” means any Foreign Income Taxes or Foreign Other Taxes.

 

“Freescale” shall have the meaning provided in the first sentence of this
Agreement.

 

“Freescale Adjustment” means any proposed adjustment by a Tax Authority or claim
for refund asserted in a Tax Contest to the extent Freescale would be
exclusively liable for any

 

3



--------------------------------------------------------------------------------

resulting Tax under this Agreement or exclusively entitled to receive any
resulting Tax Benefit under this Agreement.

 

“Freescale Business” has the meaning of “SPS Business” set forth in the Master
Separation and Distribution Agreement.

 

“Freescale Capital Stock” means all classes or series of capital stock of
Freescale, including (i) the “Freescale Class A Common Stock” (as defined in the
Master Separation and Distribution Agreement), (ii) the “Freescale Class B
Common Stock” (as defined in the Master Separation and Distribution Agreement),
(iii) all options, warrants and other rights to acquire such capital stock and
(iv) all instruments properly treated as stock in Freescale for U.S. federal
income tax purposes.

 

“Freescale Carryback” means any net operating loss, net capital loss, excess tax
credit, or other similar Tax item of any member of the Freescale Group which may
or must be carried from one Tax Period to another prior Tax Period under the
Code or other applicable Tax Law.

 

“Freescale Class B Common Stock” has the meaning set forth in the Master
Separation and Distribution Agreement.

 

“Freescale Common Stock” has the meaning set forth in the Master Separation and
Distribution Agreement.

 

“Freescale Federal Consolidated Income Tax Return” shall mean any United States
federal Income Tax Return for the affiliated group (as that term is defined in
Code Section 1504) of which Freescale is the common parent.

 

“Freescale Group” means Freescale and its Affiliates, as determined immediately
after the Separation.

 

“Freescale Separate Return” means any Separate Return of Freescale or any member
of the Freescale Group.

 

“Group” means the MINC Group or the Freescale Group, or both, as the context
requires.

 

“High-Level Dispute” means any dispute or disagreement (a) relating to liability
under Section 7.05 of this Agreement or (b) in which the amount of liability in
dispute exceeds $50 million.

 

“Income Tax” means any Federal Income Tax, State Income Tax or Foreign Income
Tax.

 

“Indemnitee” shall have the meaning set forth in Section 13.03 of this
Agreement.

 

“Indemnitor” shall have the meaning set forth in Section 13.03 of this
Agreement.

 

“Internal Restructuring” shall have the meaning set forth in Section 7.02(f) of
this Agreement.

 

“IPO” has the meaning set forth in the Master Separation and Distribution
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

4



--------------------------------------------------------------------------------

“Joint Adjustment” means any proposed adjustment by a Tax Authority or claim for
refund asserted in a Tax Contest which is neither a Freescale Adjustment nor a
MINC Adjustment.

 

“Joint Return” shall mean any Return of a member of the MINC Group or the
Freescale Group that is not a Separate Return.

 

“Master Separation and Distribution Agreement” means the Master Separation and
Distribution Agreement, as amended from time to time, by and between MINC and
Freescale dated                 , 2004.

 

“MINC” shall have the meaning provided in the first sentence of this Agreement.

 

“MINC Adjustment” means any proposed adjustment by a Tax Authority or claim for
refund asserted in a Tax Contest to the extent MINC would be exclusively liable
for any resulting Tax under this Agreement or exclusively entitled to receive
any resulting Tax Benefit under this Agreement.

 

“MINC Affiliated Group” shall have the meaning provided in the definition of
“MINC Federal Consolidated Income Tax Return.”

 

“MINC Federal Consolidated Income Tax Return” means any United States federal
Income Tax Return for the affiliated group (as that term is defined in Code
Section 1504 and the regulations thereunder) of which MINC is the common parent
(the “MINC Affiliated Group”).

 

“MINC Group” means MINC and its Affiliates, excluding any entity that is a
member of the Freescale Group.

 

“MINC Reduction” shall have the meaning set forth in Section 2.03(a)(i)(B) of
this Agreement.

 

“MINC Separate Return” means any Separate Return of MINC or any member of the
MINC Group.

 

“MINC State Combined Income Tax Return” means a consolidated, combined or
unitary State Income Tax Return that actually includes, by election or
otherwise, one or more members of the MINC Group together with one or more
members of the Freescale Group.

 

“Motorola Business” shall have the meaning provided in the Master Separation and
Distribution Agreement.

 

“Non-Controlling Party” shall have the meaning set forth in Section 10.02(e) of
this Agreement.

 

“Notified Action” shall have the meaning set forth in Section 7.04(a) of this
Agreement.

 

“Other Tax” means any Federal Other Tax, State Other Tax, or Foreign Other Tax.

 

“Past Practices” shall have the meaning set forth in Section 4.04(a) of this
Agreement.

 

5



--------------------------------------------------------------------------------

“Payment Date” means (i) with respect to any MINC Federal Consolidated Income
Tax Return, the due date for any required installment of estimated taxes
determined under Code Section 6655, the due date (determined without regard to
extensions) for filing the return determined under Code Section 6072, and the
date the return is filed, and (ii) with respect to any other Tax Return, the
corresponding dates determined under the applicable Tax Law.

 

“Payor” shall have the meaning set forth in Section 5.04 of this Agreement.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

 

“Post-Deconsolidation Period” means any Tax Period beginning after the
Deconsolidation Date, and, in the case of any Straddle Period, the portion of
such Straddle Period beginning the day after the Deconsolidation Date.

 

“Pre-Deconsolidation Period” means any Tax Period ending on or before the
Deconsolidation Date, and, in the case of any Straddle Period, the portion of
such Straddle Period ending on the Deconsolidation Date.

 

“Prime Rate” means the base rate on corporate loans charged by Citibank, N.A.
from time to time, compounded daily on the basis of a year of 365 or 366 (as
applicable) days and actual days elapsed.

 

“Privilege” means any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.

 

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of Section
355(e) of the Code and Treasury Regulation Section 1.355-7T, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Freescale management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
Freescale would merge or consolidate with any other Person or as a result of
which any Person or any group of related Persons would (directly or indirectly)
acquire, or have the right to acquire, from Freescale and/or one or more holders
of outstanding shares of Freescale Capital Stock, a number of shares of
Freescale Capital Stock that would, when combined with the number of shares of
Freescale Capital Stock sold pursuant to the IPO and any other changes in
ownership of Freescale Capital Stock pertinent for purposes of Section 355(e) of
the Code, comprise 40% or more of (A) the value of all outstanding shares of
stock of Freescale as of the date of such transaction, or in the case of a
series of transactions, the date of the last transaction of such series, or (B)
the total combined voting power of all outstanding shares of voting stock of
Freescale as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction of such series. Notwithstanding
the foregoing, a Proposed Acquisition Transaction shall not include (A) the
adoption by Freescale of a shareholder rights plan or (B) issuances by Freescale
that satisfy Safe Harbor VI (relating to acquisitions in connection with a

 

6



--------------------------------------------------------------------------------

person’s performance of services) or Safe Harbor VII (relating to acquisitions
by a retirement plan of an employer) of Treasury Regulation Section 1.355-7T(d).
For purposes of determining whether a transaction constitutes an indirect
acquisition, any recapitalization resulting in a shift of voting power or any
redemption of shares of stock shall be treated as an indirect acquisition of
shares of stock by the non-exchanging shareholders. This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and shall be interpreted accordingly. Any clarification of, or change in,
the statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation.

 

“Representation Letters” means the representation letters and any other
materials (including, without limitation, a Ruling Request and any related
supplemental submissions to the IRS) delivered or deliverable by MINC and others
in connection with the rendering by Tax Advisors, and/or the issuance by the
IRS, of the Tax Opinions/Rulings.

 

“Required Party” shall have the meaning set forth in Section 5.04 of this
Agreement.

 

“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing such Tax Return under this Agreement.

 

“Ruling” means a private letter ruling (including a supplemental private letter
ruling) issued by the IRS to MINC in connection with the Contribution and
Distribution.

 

“Ruling Request” means any letter filed by MINC with the IRS requesting a ruling
regarding certain tax consequences of the Transactions (including all
attachments, exhibits, and other materials submitted with such ruling request
letter) and any amendment or supplement to such ruling request letter.

 

“Section 7.02(e) Acquisition Transaction” means any transaction or series of
transactions, other than the IPO, that is not a Proposed Acquisition Transaction
but would be a Proposed Acquisition Transaction if the percentage reflected in
the definition of Proposed Acquisition Transaction were 25% instead of 40%.

 

“Separate Return” means (a) in the case of any Tax Return of any member of the
Freescale Group (including any consolidated, combined or unitary return), any
such Tax Return that does not include any member of the MINC Group and (b) in
the case of any Tax Return of any member of the MINC Group (including any
consolidated, combined or unitary return), any such Tax Return that does not
include any member of the Freescale Group.

 

“Separation” means the series of transactions, including transactions that occur
after the IPO, that culminate in the transfer of the Freescale Business to
Freescale.

 

“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State which is imposed on or measured by
net income, including state and local franchise or similar Taxes measured by net
income, and any interest, penalties, additions to tax, or additional amounts in
respect of the foregoing.

 

7



--------------------------------------------------------------------------------

“State Other Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State other than any State Income Taxes,
and any interest, penalties, additions to tax, or additional amounts in respect
of the foregoing.

 

“State Tax” means any State Income Taxes or State Other Taxes.

 

“Steering Committee” has the meaning set forth in the Master Separation and
Distribution Agreement.

 

“Straddle Period” means any Tax Period that begins on or before and ends after
the Deconsolidation Date.

 

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other tax (including any
fee, assessment, or other charge in the nature of or in lieu of any tax) imposed
by any governmental entity or political subdivision thereof, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

 

“Tax Advisor” means a United States tax counsel or accountant of recognized
national standing.

 

“Tax Advisor Dispute” shall have the meaning set forth in Section 14 of this
Agreement.

 

“Tax Attribute” or “Attribute” shall mean a net operating loss, net capital
loss, unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit or any other Tax Item that could reduce a
Tax.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

“Tax Benefit” means any refund, credit, or other reduction in otherwise required
Tax payments.

 

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).

 

“Tax Contest Committee” shall have the meaning provided in Section 10.02(d).

 

“Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code (or in any successor statute or provision), as such definition may be
amended from time to time.

 

“Tax-Free Status” means the qualification of the Contribution and Distribution,
taken together, (a) as a reorganization described in Sections 355(a) and
368(a)(1)(D) of the Code, (b) as a transaction in which the stock distributed
thereby is “qualified property” for purposes of Sections 355(d), 355(e) and
361(c) of the Code and (c) as a transaction in which MINC, Freescale and the
shareholders of MINC recognize no income or gain for U.S. federal income tax
purposes pursuant to Sections 355, 361 and 1032 of the Code, other than, in the
case of MINC

 

8



--------------------------------------------------------------------------------

and Freescale, intercompany items or excess loss accounts taken into account
pursuant to the Treasury Regulations promulgated pursuant to Section 1502 of the
Code.

 

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.

 

“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

 

“Tax Opinions/Rulings” means the opinions of Tax Advisors and/or the rulings by
the IRS deliverable to MINC in connection with the Contribution and the
Distribution.

 

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

 

“Tax Records” means Tax Returns, Tax Return workpapers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under the Code or other applicable Tax Laws or under any record
retention agreement with any Tax Authority.

 

“Tax-Related Losses” means (i) all federal, state and local Taxes (including
interest and penalties thereon) imposed pursuant to any settlement, Final
Determination, judgment or otherwise; (ii) all accounting, legal and other
professional fees, and court costs incurred in connection with such Taxes; and
(iii) all costs, expenses and damages associated with stockholder litigation or
controversies and any amount paid by MINC (or any MINC Affiliate) or Freescale
(or any Freescale Affiliate) in respect of the liability of shareholders,
whether paid to shareholders or to the IRS or any other Tax Authority, in each
case, resulting from the failure of the Contribution and the Distribution to
have Tax-Free Status.

 

“Tax Return” or “Return” means any report of Taxes due, any claim for refund of
Taxes paid, any information return with respect to Taxes, or any other similar
report, statement, declaration, or document required to be filed under the Code
or other Tax Law, including any attachments, exhibits, or other materials
submitted with any of the foregoing, and including any amendments or supplements
to any of the foregoing.

 

“Transactions” means the Contribution, the Distribution and the other
transactions contemplated by the Master Separation and Distribution Agreement.

 

“Transfer Pricing Adjustment” shall mean any proposed or actual allocation by a
Tax Authority of any Tax Item between or among any member of the MINC Group and
any member of the Freescale Group with respect to any Pre-Deconsolidation
Period.

 

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

 

“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which Tax Advisor is acceptable to MINC, on which MINC may rely to the effect
that a transaction will not affect the Tax-Free Status. Any such opinion must
assume that the

 

9



--------------------------------------------------------------------------------

Contribution and Distribution would have qualified for Tax-Free Status if the
transaction in question did not occur.

 

Section 2.        Allocation of Tax Liabilities.

 

Section 2.01    General Rule.

 

(a)    MINC Liability. MINC shall be liable for, and shall indemnify and hold
harmless the Freescale Group from and against any liability for, Taxes which are
allocated to MINC under this Section 2.

 

(b)    Freescale Liability. Freescale shall be liable for, and shall indemnify
and hold harmless the MINC Group from and against any liability for, Taxes which
are allocated to Freescale under this Section 2.

 

Section 2.02    Allocation of United States Federal Income Tax and Federal Other
Tax. Except as provided in Section 2.05, Federal Income Tax and Federal Other
Tax shall be allocated as follows:

 

(a)    Allocation of Tax Relating to MINC Federal Consolidated Income Tax
Returns. With respect to any MINC Federal Consolidated Income Tax Return, MINC
shall be responsible for any and all Federal Income Taxes due or required to be
reported on any such Income Tax Return (including any increase in such Tax as a
result of a Final Determination).

 

(b)    Allocation of Tax Relating to Federal Separate Income Tax Returns. (i)
MINC shall be responsible for any and all Federal Income Taxes due with respect
to or required to be reported on any MINC Separate Return (including any
increase in such Tax as a result of a Final Determination); (ii) Freescale shall
be responsible for any and all Federal Income Taxes due with respect to or
required to be reported on any Freescale Separate Return (including any increase
in such Tax as a result of a Final Determination).

 

(c)    Allocation of Federal Other Tax. MINC shall be responsible for any and
all Federal Other Taxes attributable to the Motorola Business. Freescale shall
be responsible for any and all Federal Other Taxes attributable to the Freescale
Business.

 

Section 2.03    Allocation of State Income and State Other Taxes. Except as
provided in Section 2.05, State Income Tax and State Other Tax shall be
allocated as follows:

 

(a)    Allocation of Tax Relating to MINC State Combined Income Tax Returns.
Except as provided in Sections 2.03(a)(i) and (ii) below, MINC shall be
responsible for any and all State Income Taxes due with respect to or required
to be reported on any MINC State Combined Income Tax Return (including any
increase in such Tax as a result of a Final Determination).

 

(i)     Allocation of Tax Relating to Post-Deconsolidation Periods.

 

(A)    With respect to any MINC State Combined Income Tax Returns relating to
any Post-Deconsolidation Periods, Freescale shall be liable to MINC for State
Income Tax liability computed as if all members of the Freescale Group included
in the computation of such Tax had filed such State Income Tax Return

 

10



--------------------------------------------------------------------------------

for such Freescale Group members based solely on the income and other Tax Items
of such members for the period that such Freescale Group members are included in
such MINC State Combined Income Tax Return (without regard to any Taxes or Tax
Attributes arising with respect to any period or portion thereof ending on or
prior to the Deconsolidation Date), but based on the apportionment factors
derived by including all appropriate entities of both Groups on such State
Income Tax Return. Any amount so allocated to the Freescale Group shall be a
liability of Freescale to MINC under this Section 2, regardless of whether such
amount exceeds the total Tax liability shown on such MINC State Combined Income
Tax Return.

 

(B)    If, with respect to any MINC State Combined Income Tax Returns relating
to any Post-Deconsolidation Periods, a Tax Attribute of any of the members of
the Freescale Group arising in such Post-Deconsolidation Period actually reduces
the combined Tax liability on the MINC State Combined Income Tax Return below
the amount that would have been payable by MINC if the members of the Freescale
Group had not been included in such Return (the “MINC Reduction”), then MINC
shall be liable to Freescale in an amount equal to the MINC Reduction.

 

(ii)    Allocation of Consolidated or Combined State Income Tax Adjustments. If
there is any adjustment to the Tax liability with respect to any MINC State
Combined Income Tax Return relating to any Post-Deconsolidation Periods as
reported on such Tax Return as described in Section 2.03(a)(i) above, Freescale
shall be liable to MINC, or MINC shall be liable to Freescale, for the
difference between the amounts set forth in Section 2.03(a)(i) without regard to
the adjustment and the amounts set forth in Section 2.03(a)(i) as adjusted.

 

(b)    Allocation of Tax Relating to Separate Returns. (i) MINC shall be
responsible for any and all State Income Taxes due with respect to or required
to be reported on any MINC Separate Return (including any increase in such Tax
as a result of a Final Determination); (ii) Freescale shall be responsible for
any and all State Income Taxes due with respect to or required to be reported on
any Freescale Separate Return (including any increase in such Tax as a result of
a Final Determination).

 

(c)    Allocation of State Other Tax. MINC shall be responsible for any and all
State Other Taxes attributable to the Motorola Business. Freescale shall be
responsible for any and all State Other Taxes attributable to the Freescale
Business.

 

Section 2.04    Allocation of Foreign Taxes. Except as provided in Sections 2.05
and 2.06, Foreign Income Tax and Foreign Other Tax shall be allocated as
follows:

 

(a)    MINC shall be responsible for any and all Foreign Income Taxes due with
respect to or required to be reported on any MINC Separate Return, including
Foreign Income Tax of MINC or any member of the MINC Group imposed by way of
withholding by a member of the Freescale Group (and including any increase in
such Foreign Income Tax as a result of a Final Determination).

 

11



--------------------------------------------------------------------------------

(b)    Freescale shall be responsible for any and all Foreign Income Taxes due
with respect to or required to be reported on any Freescale Separate Return,
including Foreign Income Tax of Freescale or any member of the Freescale Group
imposed by way of withholding by a member of the MINC Group (and including any
increase in such Foreign Income Tax as a result of a Final Determination).

 

(c)    MINC shall be responsible for any and all Foreign Other Taxes
attributable to the Motorola Business. Freescale shall be responsible for any
and all Foreign Other Taxes attributable to the Freescale Business.

 

Section 2.05    Certain Transaction and Other Taxes.

 

(a)    Freescale Liability. Freescale shall be liable for, and shall indemnify
and hold harmless the MINC Group from and against any liability for:

 

(i)    Any stamp, sales and use, gross receipts, value-added or other transfer
Taxes imposed by any Tax Authority on any member of the Freescale Group (if such
member is primarily liable for such Tax) on the transfers occurring pursuant to
the Transactions;

 

(ii)    any Tax resulting from a breach by Freescale of any covenant in this
Agreement, the Master Separation and Distribution Agreement or any Ancillary
Agreement; and

 

(iii)    any Tax-Related Losses for which Freescale is responsible pursuant to
Section 7.05 of this Agreement.

 

(b)    MINC Liability. MINC shall be liable for, and shall indemnify and hold
harmless the Freescale Group from and against any liability for:

 

(i)    Any stamp, sales and use, gross receipts, value-added or other transfer
Taxes imposed by any Tax Authority on any member of the MINC Group (if such
member is primarily liable for such Tax) on the transfers occurring pursuant to
the Transactions;

 

(ii)    any Tax resulting from a breach by MINC of any covenant in this
Agreement, the Master Separation and Distribution Agreement or any Ancillary
Agreement; and

 

(iii)    any Tax-Related Losses for which MINC is responsible pursuant to
Section 7.05 of this Agreement.

 

Section 2.06    Foreign Stock Distributions. Notwithstanding any other provision
of this Agreement, (i) MINC shall be responsible for 50 percent of any Foreign
Income Tax, if any, imposed solely with respect to the distribution of shares of
stock of a member of the MINC Group by a member of the Freescale Group pursuant
to the Transactions (such distribution, a “Foreign Stock Distribution”), (ii)
neither MINC nor Freescale shall treat any Foreign Stock Distribution as giving
rise to any Foreign Income Tax, unless otherwise required to do so

 

12



--------------------------------------------------------------------------------

pursuant to a Final Determination and (iii) MINC shall control in all respects,
including as to settlement, any Tax Contest, ruling request or other proceeding
relating to any Foreign Stock Distribution.

 

Section 3.    Proration of Taxes for Straddle Periods.

 

(a)    General Method of Proration. In the case of any Straddle Period, Tax
Items shall be apportioned between Pre-Deconsolidation Periods and
Post-Deconsolidation Periods in accordance with the principles of Treasury
Regulation Section 1.1502-76(b) as reasonably interpreted and applied by the
Companies. No election shall be made under Treasury Regulation Section
1.1502-76(b)(2)(ii) (relating to ratable allocation of a year’s items). If the
Deconsolidation Date is not an Accounting Cutoff Date, the provisions of
Treasury Regulation Section 1.1502-76(b)(2)(iii) will be applied to ratably
allocate the items (other than extraordinary items) for the month which includes
the Deconsolidation Date.

 

(b)    Transaction Treated as Extraordinary Item. In determining the
apportionment of Tax Items between Pre-Deconsolidation Periods and
Post-Deconsolidation Periods, any Tax Items relating to the Transactions shall
be treated as extraordinary items described in Treasury Regulation Section
1.1502-76(b)(2)(ii)(C) and shall (to the extent occurring on or prior to the
Deconsolidation Date) be allocated to Pre-Deconsolidation Periods, and any Taxes
related to such items shall be treated under Treasury Regulation Section
1.1502-76(b)(2)(iv) as relating to such extraordinary item and shall (to the
extent occurring on or prior to the Deconsolidation Date) be allocated to
Pre-Deconsolidation Periods.

 

Section 4.    Preparation and Filing of Tax Returns.

 

Section 4.01    General. Except as otherwise provided in this Section 4, Tax
Returns shall be prepared and filed when due (including extensions) by the
person obligated to file such Tax Returns under the Code or applicable Tax Law.
The Companies shall provide, and shall cause their Affiliates to provide,
assistance and cooperation to one another in accordance with Section 8 with
respect to the preparation and filing of Tax Returns, including providing
information required to be provided in Section 8.

 

Section 4.02    MINC’s Responsibility. MINC has the exclusive obligation and
right to prepare and file, or to cause to be prepared and filed:

 

(a)    MINC Federal Consolidated Income Tax Returns for any Tax Periods ending
on, before or after the Deconsolidation Date;

 

(b)    MINC State Combined Income Tax Returns and any other Joint Returns which
MINC reasonably determines are required to be filed (or which MINC chooses to be
filed) by the Companies or any of their Affiliates for Tax Periods ending on,
before or after the Deconsolidation Date; provided, however, that MINC shall
provide written notice of such determination to file such MINC State Combined
Income Tax Returns or other Joint Returns to Freescale; and

 

(c)    MINC Separate Returns and Freescale Separate Returns which MINC
reasonably determines are required to be filed by the Companies or any of their
Affiliates for Tax Periods

 

13



--------------------------------------------------------------------------------

ending on, before or after the Deconsolidation Date (limited, in the case of
Freescale Separate Returns, to such Returns as are required to be filed for Tax
Periods ending on or prior to the Deconsolidation Date).

 

Section 4.03    Freescale Responsibility. Freescale shall prepare and file, or
shall cause to be prepared and filed, all Tax Returns required to be filed by or
with respect to members of the Freescale Group other than those Tax Returns
which MINC is required to prepare and file under Section 4.02. The Tax Returns
required to be prepared and filed by Freescale under this Section 4.03 shall
include (a) any Freescale Federal Consolidated Income Tax Return for Tax Periods
ending after the Deconsolidation Date and (b) Freescale Separate Returns
required to be filed for Tax periods ending after the Deconsolidation Date.

 

Section 4.04    Tax Accounting Practices.

 

(a)    General Rule. Except as provided in Section 4.04(b), with respect to any
Tax Return that Freescale has the obligation and right to prepare and file, or
cause to be prepared and filed, under Section 4.03, for any Pre-Deconsolidation
Period or any Straddle Period (or any taxable period beginning after the
Deconsolidation Date to the extent items reported on such Tax Return might
reasonably be expected to affect items reported on any Tax Return for any
Pre-Deconsolidation Period or any Straddle Period), such Tax Return shall be
prepared in accordance with past practices (in the case of any such Tax Return
for a taxable period beginning after the Deconsolidation Date, limited to past
practices regarding the reporting of items on Schedule M-1 of the MINC Federal
Consolidated Income Tax Return or any similar schedule of any other Tax Return
required to be filed by MINC under this Agreement), accounting methods,
elections or conventions (“Past Practices”) used with respect to the Tax Returns
in question (unless there is no reasonable basis for the use of such Past
Practices), and to the extent any items are not covered by Past Practices (or in
the event that there is no reasonable basis for the use of such Past Practices),
in accordance with reasonable Tax accounting practices selected by Freescale.
Except as provided in Section 4.04(b), MINC shall prepare any Tax Return which
it has the obligation and right to prepare and file, or cause to be prepared and
filed, under Section 4.02, in accordance with reasonable Tax accounting
practices selected by MINC.

 

(b)    Reporting of Transaction Tax Items. The Tax treatment reported on any Tax
Return of the Transactions shall be consistent with the treatment thereof in the
Ruling Requests and the Tax Opinions/Rulings (and any Tax Return filed by MINC
or any member of the MINC Group or caused to be filed by MINC, in each case with
respect to periods prior to the Distribution Date or with respect to Straddle
Periods), unless there is no reasonable basis for such Tax treatment. To the
extent there is a Tax treatment relating to the Transactions which is not
covered by the Ruling Requests or Tax Opinions/Rulings, the Companies shall
agree on the Tax treatment to be reported on any Tax Return. For this purpose,
the Tax treatment shall be determined by the Responsible Company with respect to
such Tax Return and shall be agreed to by the other Company unless either (i)
there is no reasonable basis for such Tax treatment, or (ii) such Tax treatment
is inconsistent with the Tax treatment contemplated in the Ruling Requests
and/or the Tax Opinions/Rulings. Such Tax Return shall be submitted for review
pursuant to Section 4.06(a), and any dispute regarding such proper Tax treatment
shall be referred for resolution pursuant to Section 14, sufficiently in advance
of the filing date of such Tax Return (including extensions) to permit timely
filing of the Tax Return.

 

14



--------------------------------------------------------------------------------

Section 4.05    Consolidated or Combined Tax Returns. Freescale will elect and
join, and will cause its respective Affiliates to elect and join, in filing any
MINC State Combined Income Tax Returns and any Joint Returns that MINC
determines are required to be filed or that MINC chooses to file pursuant to
Section 4.02(b). With respect to any Freescale Separate Returns relating to any
Tax Period (or portion thereof) ending on or prior to the Distribution Date,
Freescale will elect and join, and will cause its respective Affiliates to elect
and join, in filing consolidated, unitary, combined, or other similar joint Tax
Returns, to the extent each entity is eligible to join in such Tax Returns, if
MINC reasonably determines that the filing of such Tax Returns is consistent
with past reporting practices, or, in the absence of applicable past practices,
will result in the minimization of the net present value of the aggregate Tax to
the entities eligible to join in such Tax Returns.

 

Section 4.06    Right to Review Tax Returns.

 

(a)    General. The Responsible Company with respect to any material Tax Return
shall make such Tax Return and related workpapers available for review by the
other Company, if requested, to the extent (i) such Tax Return relates to Taxes
for which the requesting party would reasonably be expected to be liable, (ii)
such Tax Return relates to Taxes and the requesting party would reasonably be
expected to be liable in whole or in part for any additional Taxes owing as a
result of adjustments to the amount of such Taxes reported on such Tax Return,
(iii) such Tax Return relates to Taxes for which the requesting party would
reasonably be expected to have a claim for Tax Benefits under this Agreement, or
(iv) the requesting party reasonably determines that it must inspect such Tax
Return to confirm compliance with the terms of this Agreement. The Responsible
Company shall use its reasonable best efforts to make such Tax Return available
for review as required under this paragraph sufficiently in advance of the due
date for filing of such Tax Return to provide the requesting party with a
meaningful opportunity to analyze and comment on such Tax Return and shall use
its reasonable best efforts to have such Tax Return modified before filing,
taking into account the person responsible for payment of the Tax (if any)
reported on such Tax Return and whether the amount of Tax liability with respect
to such Tax Return is material. The Companies shall attempt in good faith to
resolve any issues arising out of the review of such Tax Return. For purposes of
this section 4.06(a), a Tax Return is “material” if it could reasonably be
expected to reflect (A) Tax liability equal to or in excess of $1 million, (B) a
credit or credits equal to or in excess of $1 million or (C) a loss or losses
equal to or in excess of $3 million.

 

(b)    Execution of Returns Prepared by Other Party. In the case of any Tax
Return which is required to be prepared and filed by one Company under this
Agreement and which is required by law to be signed by the other Company (or by
its authorized representative), the Company which is legally required to sign
such Tax Return shall not be required to sign such Tax Return under this
Agreement if there is no reasonable basis for the Tax treatment of any item
reported on the Tax Return or the Tax treatment of any item reported on the Tax
Return should, in the opinion of a Tax advisor from a nationally recognized
legal, accounting or professional tax services firm, subject the other Company
(or its authorized representatives) to material penalties.

 

Section 4.07    Freescale Carrybacks and Claims for Refund. Freescale hereby
agrees that, unless MINC consents in writing, (i) no Adjustment Request with
respect to any Joint Return (or any Return of Other Taxes described in clause
(II) of Section 5.02) shall be filed, and

 

15



--------------------------------------------------------------------------------

(ii) any available elections to waive the right to claim in any
Pre-Deconsolidation Period with respect to any Joint Return (or any Return of
Other Taxes described in clause (II) of Section 5.02) any Freescale Carryback
arising in a Post-Deconsolidation Period shall be made, and no affirmative
election shall be made to claim any such Freescale Carryback; provided, however,
that the parties agree that any such Adjustment Request shall be made with
respect to any Freescale Carryback related to U.S. federal or State Taxes, upon
the reasonable request of Freescale, if such Freescale Carryback is necessary to
prevent the loss of the federal and/or State Tax Benefit of such Freescale
Carryback (including, but not limited to, an Adjustment Request with respect to
a Freescale Carryback of a federal or State capital loss arising in a
Post-Deconsolidation Period to a Pre-Deconsolidation Period) and such Adjustment
Request, based on MINC’s sole, reasonable determination, will cause no Tax
detriment to MINC, the MINC Group or any member of the MINC Group. Any
Adjustment Request which MINC consents to make under this Section 4.07 shall be
prepared and filed by the Responsible Company for the Tax Return to be adjusted.

 

Section 4.08    Apportionment of Earnings and Profits and Tax Attributes. MINC
shall in good faith advise Freescale in writing of the portion, if any, of any
earnings and profits, Tax Attribute, overall foreign loss or other consolidated,
combined or unitary attribute which MINC determines shall be allocated or
apportioned to the Freescale Group under applicable law. Freescale and all
members of the Freescale Group shall prepare all Tax Returns in accordance with
such written notice. In the event that any temporary or final amendments to
Treasury Regulations are promulgated after the date of this Agreement that
provide for any election to apply such regulations retroactively, then any such
election shall be made only to the extent that Motorola and Freescale
collectively agree to make such election. As soon as practicable after receipt
of a written request from Freescale, MINC shall provide copies of any studies,
reports, and workpapers supporting the earnings and profits and other Tax
Attributes allocable to Freescale. Any dispute regarding the apportionment of
such earnings and profits or any Tax Attribute shall be resolved pursuant to the
provisions of Section 14 of this Agreement. All Tax Returns that are required to
be filed under this Agreement after such resolution shall be filed in accordance
with such resolution. In the event of a subsequent adjustment to the earnings
and profits or any Tax Attributes determined by MINC, MINC shall promptly notify
Freescale in writing of such adjustment. For the absence of doubt, MINC shall
not be liable to Freescale or any member of the Freescale Group for any failure
of any determination under this Section 4.08 to be accurate under applicable
law.

 

Section 5.    Tax Payments.

 

Section 5.01    Payment of Taxes with Respect to MINC Federal Consolidated
Income Tax Returns. MINC shall pay to the IRS any Tax due with respect to any
MINC Federal Consolidated Income Tax Return (including any Federal Income Tax
due from the MINC Affiliated Group that is required to be paid as a result of an
adjustment to a MINC Federal Consolidated Income Tax Return).

 

Section 5.02    Payment of Taxes With Respect to Joint Returns (other than a
MINC Federal Consolidated Income Tax Return) and Certain Returns of Other Taxes.
In the case of (I) any Joint Return (other than a MINC Federal Consolidated Tax
Return) and (II) any Return of Other Taxes reflecting both Taxes for which MINC
is responsible under Section 2 and Taxes for which Freescale is responsible
under Section 2:

 

16



--------------------------------------------------------------------------------

(a)    Computation and Payment of Tax Due. At least three business days prior to
any Payment Date for any Tax Return, the Responsible Company shall compute the
amount of Tax required to be paid to the applicable Tax Authority (taking into
account the requirements of Section 4.04 relating to consistent accounting
practices) with respect to such Tax Return on such Payment Date. The Responsible
Company shall pay such amount to such Tax Authority on or before such Payment
Date (and provide notice and proof of payment to the other Company).

 

(b)    Computation and Payment of Liability With Respect To Tax Due. Within 30
days following the earlier of (i) the due date (including extensions) for filing
any such Tax Return (excluding any Tax Return with respect to payment of
estimated Taxes or Taxes due with a request for extension of time to file) or
(ii) the date on which such Tax Return is filed, if MINC is the Responsible
Company, then Freescale shall pay to MINC (or MINC shall pay to Freescale) the
amount allocable to the Freescale Group (or the amount to which the Freescale
Group is entitled) under the provisions of Section 2, and if Freescale is the
Responsible Company, then MINC shall pay to Freescale (or Freescale shall pay to
MINC) the amount allocable to the MINC Group (or the amount to which the MINC
Group is entitled) under the provisions of Section 2, in each case, plus
interest computed at the Prime Rate on the amount of the payment based on the
number of days from the earlier of (i) the due date of the Tax Return (including
extensions) or (ii) the date on which such Tax Return is filed, to the date of
payment.

 

(c)    Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any such Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Return required to be paid as a result
of such adjustment pursuant to a Final Determination. The Responsible Company
shall compute the amount attributable to the Freescale Group in accordance with
Section 2 and Freescale shall pay to MINC any amount due MINC (or MINC shall pay
Freescale any amount due Freescale) under Section 2 within 30 days from the
later of (i) the date the additional Tax was paid by the Responsible Company or
(ii) the date of receipt of a written notice and demand from the Responsible
Company for payment of the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. Any payments required under this Section 5.02(c)
shall include interest computed at the Prime Rate based on the number of days
from the date the additional Tax was paid by the Responsible Company to the date
of the payment under this Section 5.02(c).

 

(d)    Any payments made by MINC to Freescale pursuant to Section 2.03(a)(i)(B)
shall be recalculated in light of any Final Determination (or any other facts
that may arise or come to light after such payment is made, such as a carryback
of a MINC Group Tax Attribute to a Tax Period in respect of which a payment was
made by MINC to Freescale under Section 2.03(a)(i)(B)) that would affect the
calculation set forth in Section 2.03(a)(i)(B) and an appropriate adjusting
payment shall be made by Freescale to MINC (or by MINC to Freescale) such that
the aggregate amounts paid pursuant to Section 2.03(a)(i)(B) equal such
recalculated amount (with interest computed at the Prime Rate).

 

Section 5.03    Payment of Separate Company Taxes. Each Company shall pay, or
shall cause to be paid, to the applicable Tax Authority when due all Taxes owed
by such Company or a member of such Company’s Group with respect to a Separate
Return of Income Taxes and with

 

17



--------------------------------------------------------------------------------

respect to a Separate Return of Other Taxes (provided that Separate Returns of
Other Taxes described in clause (II) of Section 5.02 shall be governed by
Section 5.02).

 

Section 5.04    Indemnification Payments.

 

(a)    If any Company (the “Payor”) is required under applicable Tax Law to pay
to a Tax Authority a Tax that another Company (the “Required Party”) is required
to pay to such Tax Authority under this Agreement, the Required Party shall
reimburse the Payor within 30 days of delivery by the Payor to the Required
Party of an invoice for the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. The reimbursement shall include interest on the
Tax payment computed at the Prime Rate based on the number of days from the date
of the payment to the Tax Authority to the date of reimbursement under this
Section 5.04.

 

(b)    All indemnification payments under this Agreement shall be made by MINC
directly to Freescale and by Freescale directly to MINC; provided, however, that
if the Companies mutually agree with respect to any such indemnification
payment, any member of the MINC Group, on the one hand, may make such
indemnification payment to any member of the Freescale Group, on the other hand,
and vice versa.

 

Section 6.        Tax Benefits.

 

Section 6.01    Tax Benefits.

 

(a)    Except as set forth below, MINC shall be entitled to any refund (and any
interest thereon received from the applicable Tax Authority) of Income Taxes and
Other Taxes for which MINC is liable hereunder, Freescale shall be entitled to
any refund (and any interest thereon received from the applicable Tax Authority)
of Income Taxes and Other Taxes for which Freescale is liable hereunder and a
Company receiving a refund to which another Company is entitled hereunder shall
pay over such refund to such other Company within thirty days after such refund
is received (together with interest computed at the Prime Rate based on the
number of days from the date the refund was received to the date the refund was
paid over).

 

(b)    If a member of the Freescale Group realizes (or will realize) any Tax
Benefit as a result of an adjustment (other than an adjustment set forth in
Schedule 6.01(b), as such Schedule 6.01(b) may be amended by mutual agreement by
the Companies prior to the date of the IPO) pursuant to a Final Determination to
any Taxes (other than Foreign Income Taxes) for which a member of the MINC Group
is liable hereunder (or Tax Attribute of a member of the MINC Group, or of any
consolidated, combined or unitary group the Taxes of which MINC is liable for
hereunder), or if a member of the MINC Group realizes (or will realize) any Tax
Benefit as a result of an adjustment (other than an adjustment set forth in
Schedule 6.01(b), as such Schedule 6.01(b) may be amended by mutual agreement by
the Companies prior to the date of the IPO) pursuant to a Final Determination to
any Taxes (other than Foreign Income Taxes) for which a member of the Freescale
Group is liable hereunder (or Tax Attribute of a member of the Freescale Group),
Freescale or MINC, as the case may be, shall make a payment to either MINC or
Freescale, respectively, within 364 days following such Final Determination in
an amount equal to such Tax Benefit (including any such Tax Benefit not yet
realized). For purposes of determining the amount of any Tax Benefit, the
Freescale Group or MINC Group (or the

 

18



--------------------------------------------------------------------------------

applicable member thereof) (A) shall be deemed to realize such Tax Benefit in
the first taxable year (or years) that such Tax Benefit (or the Tax Attribute
giving rise to such Tax Benefit) may be realized and utilized under applicable
law (in the case of a Tax Benefit arising from additional basis in an asset, in
no event later than the date of the Final Determination), (B) shall be deemed to
pay Tax at the highest marginal corporate Tax rates in effect in each relevant
taxable year (or in the case of taxable years subsequent to the taxable year in
which the Final Determination occurs, the highest marginal corporate Tax rates
in effect in the taxable year of the Final Determination) and (C) shall be
deemed to have no Tax Attributes other than those giving rise to such Tax
Benefit.

 

(c)    If a member of the Freescale Group actually realizes pursuant to a Final
Determination any Tax Benefit as a result of an adjustment pursuant to a Final
Determination to any Foreign Income Taxes for which a member of the MINC Group
is liable hereunder (or Foreign Income Tax Attribute of a member of the MINC
Group) and such Tax Benefit would not have arisen but for such adjustment, or if
a member of the MINC Group actually realizes pursuant to a Final Determination
any Tax Benefit as a result of an adjustment pursuant to a Final Determination
to any Foreign Income Taxes for which a member of the Freescale Group is liable
hereunder (or Foreign Income Tax Attribute of a member of the Freescale Group)
and such Tax Benefit would not have arisen but for such adjustment, Freescale or
MINC, as the case may be, shall make a payment to either MINC or Freescale, as
appropriate, within 30 days following such actual realization of the Tax
Benefit, in an amount equal to such Tax Benefit actually realized (including any
Tax Benefit actually realized as a result of the payment), plus interest on such
amount computed at the Prime Rate based on the number of days from the date of
such actual realization of the Tax Benefit to the date of payment of such amount
under this Section 6.01(c).

 

(d)    No later than 30 days after the date of a Final Determination referred to
in Section 6.01(b), MINC (if a member of the MINC Group receives such Final
Determination) or Freescale (if a member of the Freescale Group receives such
Final Determination) shall provide the other Company with a written calculation
of the amount payable by such other Company to MINC or Freescale pursuant to
this Section 6. No later than 30 days after a Tax Benefit described in Section
6.01(c) is actually realized by a member of the MINC Group or a member of the
Freescale Group, MINC (if a member of the MINC Group actually realizes such Tax
Benefit) or Freescale (if a member of the Freescale Group actually realizes such
Tax Benefit) shall provide the other Company with a written calculation of the
amount payable to such other Company by MINC or Freescale pursuant to this
Section 6. In the event that MINC or Freescale disagrees with any such
calculation described in this Section 6.01(d), MINC or Freescale shall so notify
the other Company in writing within 30 days of receiving the written calculation
set forth above in this Section 6.01(d). MINC and Freescale shall endeavor in
good faith to resolve such disagreement, and, failing that, the amount payable
under this Section 6 shall be determined in accordance with the disagreement
resolution provisions of Section 14 as promptly as practicable.

 

(e)    Freescale shall be entitled to any refund that is attributable to, and
would not have arisen but for, a Freescale Carryback pursuant to the proviso set
forth in Section 4.07. Any such payment of such refund made by MINC to Freescale
pursuant to this Section 6.01(e) shall be recalculated in light of any Final
Determination (or any other facts that may arise or come to light after such
payment is made, such as a carryback of a MINC Group Tax Attribute to a Tax

 

19



--------------------------------------------------------------------------------

Period in respect of which such refund is received) that would affect the amount
to which Freescale is entitled, and an appropriate adjusting payment shall be
made by Freescale to MINC such that the aggregate amounts paid pursuant to this
Section 6.01(e) equals such recalculated amount (with interest computed at the
Prime Rate).

 

Section 7.        Tax-Free Status.

 

Section 7.01    Tax Opinions/Rulings and Representation Letters.

 

(a)    Each of Freescale and MINC hereby represents and agrees that (A) it will
read the Representation Letters prior to the date submitted and (B) subject to
any qualifications therein, all information contained in such Representation
Letters that concerns or relates to such Company or any Affiliate of such
Company will be true, correct and complete.

 

(b)    Freescale and MINC acknowledge that the Tax Opinions/Rulings and the
Representation Letters have not yet been obtained or submitted and may not be
obtained or submitted until after the IPO. Freescale and MINC shall use their
commercially reasonable efforts and shall cooperate in good faith to finalize
the Representation Letters for the Distribution as soon as possible hereafter
and to cause the same to be submitted to the Tax Advisors, the IRS or such other
governmental authorities as MINC shall deem necessary or desirable and shall
take such other commercially reasonable actions as may be necessary or desirable
to obtain the Tax Opinions/Rulings in order to confirm the Tax-Free Status.

 

Section 7.02    Restrictions on Freescale.

 

(a)    Freescale agrees that it will not take or fail to take, or permit any
Freescale Affiliate to take or fail to take, any action where such action or
failure to act would be inconsistent with or cause to be untrue any material,
information, covenant or representation in any Representation Letters or Tax
Opinions/Rulings. Freescale agrees that it will not take or fail to take, or
permit any Freescale Affiliate to take or fail to take, any action which
prevents or could reasonably be expected to prevent (A) the Tax-Free Status, or
(B) any transaction contemplated by the Master Separation and Distribution
Agreement which is intended by the parties to be tax-free (including, but not
limited to, those transactions listed on Schedule 7.02(a)) from so qualifying,
including issuing any Freescale Capital Stock that would prevent the
Distribution from qualifying as a tax-free distribution within the meaning of
Section 355 of the Code.

 

(b)    Pre-Distribution Period. During the period from the date hereof until the
completion of the Distribution, Freescale shall not take any action (including
the issuance of Freescale Capital Stock) or permit any Freescale Affiliate
directly or indirectly controlled by Freescale to take any action if, as a
result of taking such action, Freescale could have a number of shares of
Freescale Capital Stock (computed on a fully diluted basis or otherwise) issued
and outstanding, including by way of the exercise of stock options (whether or
not such stock options

 

20



--------------------------------------------------------------------------------

are currently exercisable) or the issuance of restricted stock, that could cause
MINC to cease to have Tax Control of Freescale.

 

(c)    Freescale agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it will (i) maintain its status
as a company directly engaged in the Active Trade or Business and (ii) not
engage in any transaction that would result in it ceasing to be a company
directly engaged in the Active Trade or Business.

 

(d)    Freescale agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it will not (i) enter into any
Proposed Acquisition Transaction or, to the extent Freescale has the right to
prohibit any Proposed Acquisition Transaction, permit any Proposed Acquisition
Transaction to occur (whether by (a) redeeming rights under a shareholder rights
plan, (b) finding a tender offer to be a “permitted offer” under any such plan
or otherwise causing any such plan to be inapplicable or neutralized with
respect to any Proposed Acquisition Transaction, or (c) approving any Proposed
Acquisition Transaction, whether for purposes of Section 203 of the DGCL or any
similar corporate statute, any “fair price” or other provision of Freescale’s
charter or bylaws or otherwise), (ii) merge or consolidate with any other Person
or liquidate or partially liquidate, (iii) in a single transaction or series of
transactions sell or transfer (other than sales or transfers of inventory in the
ordinary course of business) all or substantially all of the assets that were
transferred to Freescale pursuant to the Contribution or sell or transfer 60% or
more of the gross assets of the Active Trade or Business or 60% or more of the
consolidated gross assets of Freescale and its Affiliates (such percentages to
be measured based on fair market value as of the Distribution Date), (iv) redeem
or otherwise repurchase (directly or through a Freescale Affiliate) any
Freescale stock, or rights to acquire stock, except to the extent such
repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30, (v) amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a stockholder vote or otherwise, affecting the
relative voting rights of the separate classes of Freescale Capital Stock
(including, without limitation, through the conversion of one class of Freescale
Capital Stock into another class of Freescale Capital Stock) or (vi) take any
other action or actions (including any action or transaction that would be
reasonably likely to be inconsistent with any representation made in the
Representation Letters or the Tax Opinions/Rulings) which in the aggregate (and
taking into account any other transactions described in this subparagraph (d))
would be reasonably likely to have the effect of causing or permitting one or
more persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in Freescale
or otherwise jeopardize the Tax-Free Status, unless prior to taking any such
action set forth in the foregoing clauses (i) through (vi), (A) Freescale shall
have requested that MINC obtain a Ruling in accordance with Section 7.04(b) and
(d) of this Agreement to the effect that such transaction will not affect the
Tax-Free Status and MINC shall have received such a Ruling in form and substance
satisfactory to MINC in its sole and absolute discretion, which discretion shall
be exercised in good faith solely to preserve the Tax-Free Status (and in
determining whether a Ruling is satisfactory, MINC may consider, among other
factors, the appropriateness of any underlying assumptions and management’s
representations made in connection with such Ruling), or (B) Freescale shall
provide MINC with an Unqualified Tax Opinion in form and substance satisfactory
to MINC in its sole and absolute discretion, which discretion shall be exercised
in good faith solely to preserve the Tax-Free Status (and in determining whether
an opinion is satisfactory, MINC may consider, among other factors, the
appropriateness of any

 

21



--------------------------------------------------------------------------------

underlying assumptions and management’s representations if used as a basis for
the opinion and MINC may determine that no opinion would be acceptable to MINC)
or (C) MINC shall have waived the requirement to obtain such ruling or opinion.

 

(e)    Certain Issuances of Freescale Capital Stock. If Freescale proposes to
enter into any Section 7.02(e) Acquisition Transaction or, to the extent
Freescale has the right to prohibit any Section 7.02(e) Acquisition Transaction,
proposes to permit any Section 7.02(e) Acquisition Transaction to occur, in each
case, during the period from the date hereof until the first day after the
two-year anniversary of the Distribution Date, Freescale shall provide Motorola,
no later than ten days following the signing of any written agreement with
respect to the Section 7.02(e) Acquisition Transaction, with a written
description of such transaction (including the type and amount of Freescale
Capital Stock to be issued in such transaction) and a certificate of the Board
of Directors of Freescale to the effect that the Section 7.02(e) Acquisition
Transaction is not a Proposed Acquisition Transaction or any other transaction
to which the requirements of Section 7.02(d) apply (a “Board Certificate”).

 

(f)    Freescale Internal Restructuring. Freescale shall not engage in any
internal restructuring (including by making or revoking any election under
Treasury Regulation Section 301.7701-3) involving Freescale and/or any of its
subsidiaries or contribute any of the assets contributed to Freescale as part of
the Contribution to any subsidiary of Freescale (any such action, an “Internal
Restructuring”) during or with respect to any taxable period (or portion
thereof) ending on the Distribution Date without obtaining the prior written
consent of MINC (such prior written consent not to be unreasonably withheld).
Freescale shall provide written notice to MINC describing any Internal
Restructuring proposed to be taken during or with respect to any taxable period
(or portion thereof) beginning after the Distribution Date and ending on or
prior to the two-year anniversary of the Distribution Date and shall consult
with MINC regarding any such proposed actions reasonably in advance of taking
any such proposed actions.

 

(g)    Distributions by Foreign Freescale Subsidiaries. Until January 1st of the
calendar year immediately following the calendar year in which the Distribution
occurs, Freescale shall neither cause nor permit any foreign subsidiary of
Freescale to enter into any transaction or take any action that would be
considered under the Code to constitute the declaration or payment of a dividend
(including pursuant to Section 304 of the Code) without obtaining the prior
written consent of MINC (such prior written consent not to be unreasonably
withheld).

 

Section 7.03    Restrictions on MINC. MINC agrees that it will not take or fail
to take, or permit any member of the MINC Group to take or fail to take, any
action where such action or failure to act would be inconsistent with or cause
to be untrue any material, information, covenant or representation in any
Representation Letters or Tax Opinions/Rulings. MINC agrees that it will not
take or fail to take, or permit any member of the MINC Group to take or fail to
take, any action which prevents or could reasonably be expected to prevent (A)
the Tax-Free Status, or (B) any other transaction contemplated by the Master
Separation and Distribution Agreement which is intended by the parties to be
tax-free from so qualifying; provided, however, that this Section 7.03 shall not
be construed as obligating MINC to consummate the Distribution without the
satisfaction or waiver of all conditions set forth in Section 4.3 of the Master
Separation and Distribution Agreement nor shall it be construed as preventing
MINC from terminating the Master Separation and Distribution Agreement pursuant
to Section 9.14 thereof.

 

22



--------------------------------------------------------------------------------

Section 7.04    Procedures Regarding Opinions and Rulings.

 

(a)    If Freescale notifies MINC that it desires to take one of the actions
described in clauses (i) through (vi) of Section 7.02(d) (a “Notified Action”),
MINC and Freescale shall reasonably cooperate to attempt to obtain the ruling or
opinion referred to in Section 7.02(d), unless MINC shall have waived the
requirement to obtain such ruling or opinion.

 

(b)    Rulings or Unqualified Tax Opinions at Freescale’s Request. MINC agrees
that at the reasonable request of Freescale pursuant to Section 7.02(d), MINC
shall cooperate with Freescale and use its reasonable best efforts to seek to
obtain, as expeditiously as possible, a Ruling from the IRS or an Unqualified
Tax Opinion for the purpose of permitting Freescale to take the Notified Action.
Further, in no event shall MINC be required to file any Ruling Request under
this Section 7.04(b) unless Freescale represents that (A) it has read the Ruling
Request, and (B) all information and representations, if any, relating to any
member of the Freescale Group, contained in the Ruling Request documents are
(subject to any qualifications therein) true, correct and complete. Freescale
shall reimburse MINC for all reasonable costs and expenses incurred by the MINC
Group in obtaining a Ruling or Unqualified Tax Opinion requested by Freescale
within ten business days after receiving an invoice from MINC therefor.

 

(c)    Rulings or Unqualified Tax Opinions at MINC’s Request. MINC shall have
the right to obtain a Ruling or an Unqualified Tax Opinion at any time in its
sole and absolute discretion. If MINC determines to obtain a Ruling or an
Unqualified Tax Opinion, Freescale shall (and shall cause each Affiliate of
Freescale to) cooperate with MINC and take any and all actions reasonably
requested by MINC in connection with obtaining the Ruling or Unqualified Tax
Opinion (including, without limitation, by making any representation or covenant
or providing any materials or information requested by the IRS or Tax Advisor;
provided that Freescale shall not be required to make (or cause any Affiliate of
Freescale to make) any representation or covenant that is inconsistent with
historical facts or as to future matters or events over which it has no
control). MINC and Freescale shall each bear its own costs and expenses in
obtaining a Ruling or an Unqualified Tax Opinion requested by MINC.

 

(d)    Freescale hereby agrees that MINC shall have sole and exclusive control
over the process of obtaining any Ruling, and that only MINC shall apply for a
Ruling. In connection with obtaining a Ruling pursuant to Section 7.04(b), (A)
MINC shall keep Freescale informed in a timely manner of all material actions
taken or proposed to be taken by MINC in connection therewith; (B) MINC shall
(1) reasonably in advance of the submission of any Ruling Request documents
provide Freescale with a draft copy thereof, (2) reasonably consider Freescale’s
comments on such draft copy, and (3) provide Freescale with a final copy; and
(C) MINC shall provide Freescale with notice reasonably in advance of, and
Freescale shall have the right to attend, any formally scheduled meetings with
the IRS (subject to the approval of the IRS) that relate to such Ruling. Neither
Freescale nor any Freescale Affiliate directly or indirectly controlled by
Freescale shall seek any guidance from the IRS or any other Tax Authority
(whether written, verbal or otherwise) at any time concerning the Contribution
or the Distribution (including the impact of any transaction on the Contribution
or the Distribution) or any transaction listed on Schedule 7.02(a).

 

23



--------------------------------------------------------------------------------

Section 7.05    Liability for Tax-Related Losses.

 

(a)    Notwithstanding anything in this Agreement or the Master Separation and
Distribution Agreement to the contrary, subject to Section 7.05(c), Freescale
shall be responsible for, and shall indemnify and hold harmless MINC and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to or result from any one or more of the following: (A) the
acquisition (other than pursuant to the Contribution, as defined in the Master
Separation and Distribution Agreement, the Distribution or the actions set forth
in Section 3.4 of the Master Separation and Distribution Agreement) of all or a
portion of Freescale’s stock and/or its assets by any means whatsoever by any
Person, (B) any negotiations, understandings, agreements or arrangements by
Freescale with respect to transactions or events (including, without limitation,
stock issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of Freescale
representing a Fifty-Percent or Greater Interest therein, (C) any action or
failure to act by Freescale after the IPO (including, without limitation, any
amendment to Freescale’s certificate of incorporation (or other organizational
documents), whether through a stockholder vote or otherwise) affecting the
relative voting rights of the separate classes of Freescale stock (including,
without limitation, through the conversion of one class of Freescale Capital
Stock into another class of Freescale Capital Stock), (D) any act or failure to
act by Freescale or any Freescale Affiliate described in Section 7.02
(regardless whether such act or failure to act is covered by a Ruling,
Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of Section
7.02(d), a Board Certificate described in Section 7.02(e) or a consent described
in Section 7.02(f) or (g)), or (E) any breach by Freescale of its agreement and
representation set forth in Section 7.01(a).

 

(b)    Notwithstanding anything in this Agreement or the Master Separation and
Distribution Agreement to the contrary, subject to Section 7.05(c), MINC shall
be responsible for, and shall indemnify and hold harmless Freescale and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to, or result from any one or more of the following: (A) the
acquisition (other than pursuant to the Contribution, as defined in the Master
Separation and Distribution Agreement, the Distribution or the actions set forth
in Section 3.4 of the Master Separation and Distribution Agreement) of all or a
portion of MINC’s stock and/or its assets by any means whatsoever by any Person
other than an Affiliate of MINC, (B) any negotiations, agreements or
arrangements by MINC with respect to transactions or events (including, without
limitation, stock issuances, pursuant to the exercise of stock options or
otherwise, option grants, capital contributions or acquisitions, or a series of
such transactions or events) that cause the Distribution to be treated as part
of a plan pursuant to which one or more Persons acquire directly or indirectly
stock of MINC representing a Fifty-Percent or Greater Interest therein, (C) any
act or failure to act by MINC or a member of the MINC Group described in Section
7.03 or (D) any breach by MINC of its agreement and representation set forth in
Section 7.01(a).

 

(c)    To the extent that any Tax-Related Loss is subject to indemnity under
both Sections 7.05(a) and (b),

 

24



--------------------------------------------------------------------------------

responsibility for such Tax-Related Loss shall be shared by MINC and Freescale
according to relative fault.

 

Section 8.        Assistance and Cooperation.

 

Section 8.01    Assistance and Cooperation.

 

(a)    After the IPO, the Companies shall cooperate (and cause their respective
Affiliates to cooperate) with each other and with each other’s agents, including
accounting firms and legal counsel, in connection with Tax matters relating to
the Companies and their Affiliates including (i) preparation and filing of Tax
Returns, (ii) determining the liability for and amount of any Taxes due
(including estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns, and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to the other Company and its Affiliates available to such
other Company as provided in Section 9. Each of the Companies shall also make
available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of the Companies or their
respective Affiliates) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes. In the event
that a member of the MINC Group, on the one hand, or a member of the Freescale
Group, on the other hand, suffers a Tax detriment as a result of a Transfer
Pricing Adjustment, the Companies shall cooperate pursuant to this Section 8 to
seek any competent authority relief that may be available with respect to such
Transfer Pricing Adjustment.

 

(b)    Any information or documents provided under this Section 8 shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
Notwithstanding any other provision of this Agreement or any other agreement,
(i) neither MINC nor any MINC Affiliate shall be required to provide Freescale,
any Freescale Affiliate or any other Person access to or copies of any
information or procedures (including the proceedings of any Tax Contest) other
than information or procedures that relate solely to Freescale, a Freescale
Affiliate or the business or assets of Freescale or any Freescale Affiliate and
(ii) in no event shall MINC or any MINC Affiliate be required to provide
Freescale, any Freescale Affiliate or any other Person access to or copies of
any information if such action could reasonably be expected to result in the
waiver of any Privilege. In addition, in the event that MINC determines that the
provision of any information to Freescale or any Freescale Affiliate could be
commercially detrimental, violate any law or agreement or waive any Privilege,
the parties shall use reasonable best efforts to permit compliance with its
obligations under this Section 8 in a manner that avoids any such harm or
consequence.

 

Section 8.02    Income Tax Return Information. Freescale and MINC acknowledge
that time is of the essence in relation to any request for information,
assistance or cooperation made by MINC or Freescale pursuant to Section 8.01 or
this Section 8.02. Freescale and MINC acknowledge that failure to conform to the
deadlines set forth herein or reasonable deadlines otherwise set by MINC or
Freescale could cause irreparable harm.

 

25



--------------------------------------------------------------------------------

(a)    Each Company shall provide to the other Company information and documents
relating to its Group required by the other Company to prepare Tax Returns. Any
information or documents the Responsible Company requires to prepare such Tax
Returns shall be provided in such form as the Responsible Company reasonably
requests and in sufficient time for the Responsible Company to file such Tax
Returns on a timely basis.

 

(b)    At Freescale’s sole expense, Freescale shall provide to MINC the
information set forth on Schedule 8.02(b) in accordance with the deadlines set
forth on such Schedule, and shall provide such other information reasonably
requested in writing by MINC in connection with the preparation of Tax Returns
in accordance with the deadlines set forth in such written request.

 

(c)    In the event that Freescale fails to provide any information requested by
MINC pursuant to Section 8.01 or this Section 8.02, within the deadlines as set
forth herein (or otherwise reasonably set by MINC and agreed to by Freescale,
such agreement not to be unreasonably withheld), MINC shall have the right to
engage a nationally recognized public accounting firm of its choice (the
“Accountant”), in its sole and absolute discretion, to gather such information
directly from Freescale or any other members of the Freescale Group. Freescale
and all members of the Freescale Group agree, upon ten business days’ notice by
MINC, in the case of a failure by Freescale to provide information pursuant to
Section 8.01 or this Section 8.02, to permit any such Accountant full access to
all records or other information requested by such Accountant that are in the
possession of Freescale or any member of the Freescale Group during reasonable
business hours. Freescale agrees to promptly pay MINC all reasonable costs and
expenses incurred by MINC in connection with the engagement of such Accountant.

 

Section 8.03    Reliance by MINC. If any member of the Freescale Group supplies
information to a member of the MINC Group in connection with a Tax liability and
an officer of a member of the MINC Group signs a statement or other document
under penalties of perjury in reliance upon the accuracy of such information,
then upon the written request of such member of the MINC Group identifying the
information being so relied upon, the chief financial officer of Freescale (or
any officer of Freescale as designated by the chief financial officer of
Freescale) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete. Freescale agrees to indemnify and hold harmless each member of the
MINC Group and its directors, officers and employees from and against any fine,
penalty, or other cost or expense of any kind attributable to a member of the
Freescale Group having supplied, pursuant to this Section 8, a member of the
MINC Group with inaccurate or incomplete information in connection with a Tax
liability.

 

Section 8.04    Reliance by Freescale. If any member of the MINC Group supplies
information to a member of the Freescale Group in connection with a Tax
liability and an officer of a member of the Freescale Group signs a statement or
other document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the Freescale Group
identifying the information being so relied upon, the chief financial officer of
MINC (or any officer of MINC as designated by the chief financial officer of
MINC) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete. MINC agrees to indemnify and hold harmless each member of the
Freescale Group and its directors, officers and employees from and against any
fine, penalty, or other cost or expense of any kind attributable to

 

26



--------------------------------------------------------------------------------

a member of the MINC Group having supplied, pursuant to this Section 8, a member
of the Freescale Group with inaccurate or incomplete information in connection
with a Tax liability.

 

Section 9.        Tax Records.

 

Section 9.01    Retention of Tax Records. Each Company shall preserve and keep
all Tax Records exclusively relating to the assets and activities of its Group
for Pre-Deconsolidation Periods, and MINC shall preserve and keep all other Tax
Records relating to Taxes of the Groups for Pre-Deconsolidation Tax Periods, for
so long as the contents thereof may become material in the administration of any
matter under the Code or other applicable Tax Law, but in any event until the
later of (i) the expiration of any applicable statutes of limitation, or (ii)
seven years after the Deconsolidation Date. After such later date, each Company
may dispose of such records upon 90 days’ prior written notice to the other
Company. If, prior to the expiration of the applicable statute of limitation or
such seven-year period, a Company reasonably determines that any Tax Records
which it would otherwise be required to preserve and keep under this Section 9
are no longer material in the administration of any matter under the Code or
other applicable Tax Law and the other Company agrees, then such first Company
may dispose of such records upon 90 days’ prior notice to the other Company. Any
notice of an intent to dispose given pursuant to this Section 9.01 shall include
a list of the records to be disposed of describing in reasonable detail each
file, book, or other record accumulation being disposed. The notified Company
shall have the opportunity, at its cost and expense, to copy or remove, within
such 90-day period, all or any part of such Tax Records.

 

Section 9.02    Access to Tax Records. The Companies and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records in their possession
to the extent reasonably required by the other Company in connection with the
preparation of Tax Returns, audits, litigation, or the resolution of items under
this Agreement.

 

Section 10.        Tax Contests.

 

Section 10.01    Notice. Each of the parties shall provide prompt notice to the
other party of any written communication from a Tax Authority regarding any
pending or threatened Tax audit, assessment or proceeding or other Tax Contest
of which it becomes aware related to Taxes for Tax Periods for which it is
indemnified by the other party hereunder. Such notice shall attach copies of the
pertinent portion of any written communication from a Tax Authority and contain
factual information (to the extent known) describing any asserted Tax liability
in reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters. If an
indemnified party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder and such party fails to give
the indemnifying party prompt notice of such asserted Tax liability and the
indemnifying party is entitled under this agreement to contest the asserted Tax
liability, then (i) if the indemnifying party is precluded from contesting the
asserted Tax liability in any forum as a result of the failure to give prompt
notice, the indemnifying party shall have no obligation to indemnify the
indemnified party for any Taxes arising out of such asserted Tax liability, and
(ii) if the indemnifying party is not precluded from contesting the asserted Tax
liability in any forum, but such failure to give prompt notice results in a
material monetary detriment to the indemnifying party, then any amount which the
indemnifying party is otherwise required to pay

 

27



--------------------------------------------------------------------------------

the indemnified party pursuant to this Agreement shall be reduced by the amount
of such detriment.

 

Section 10.02    Control of Tax Contests.

 

(a)    Separate Company Taxes. In the case of any Tax Contest with respect to
any Separate Return (other than a Separate Return of Other Taxes described in
clause (II) of Section 5.02), the Company having liability for the Tax shall
have exclusive control over the Tax Contest, including exclusive authority with
respect to any settlement of such Tax liability, subject to Sections 10.02(e)
and (f) below.

 

(b)    MINC Federal Consolidated Income Tax Return. In the case of any Tax
Contest with respect to any MINC Federal Consolidated Income Tax Return, MINC
shall have exclusive control over the Tax Contest, including exclusive authority
with respect to any settlement of such Tax liability, subject to Sections
10.02(e) and (f) below.

 

(c)    MINC State Combined Income Tax Return. In the case of any Tax Contest
with respect to any MINC State Combined Income Tax Return, MINC shall have
exclusive control over the Tax Contest, including exclusive authority with
respect to any settlement of such Tax liability, subject to Sections 10.02(e)
and (f) below.

 

(d)    Joint Returns and Certain Other Returns. In the case of any Tax Contest
with respect to (I) any Joint Return (other than any MINC Federal Consolidated
Income Tax Return or any MINC State Combined Income Tax Return) or (II) any
Return of Other Taxes described in clause (II) of Section 5.02, (i) MINC shall
control the defense or prosecution of the portion of the Tax Contest directly
and exclusively related to any MINC Adjustment, including settlement of any such
MINC Adjustment and (ii) Freescale shall control the defense or prosecution of
the portion of the Tax Contest directly and exclusively related to any Freescale
Adjustment, including settlement of any such Freescale Adjustment, and (iii) the
Tax Contest Committee shall control the defense or prosecution of Joint
Adjustments and any and all administrative matters not directly and exclusively
related to any MINC Adjustment or Freescale Adjustment. The “Tax Contest
Committee” shall be comprised of two persons, one person selected by MINC (as
designated in writing to Freescale) and one person selected by Freescale (as
designated in writing to MINC). Each person serving on the Tax Contest Committee
shall continue to serve unless and until he or she is replaced by the party
designating such person. Any and all matters to be decided by the Tax Contest
Committee shall require the unanimous approval of both persons serving on the
committee. In the event the Tax Contest Committee shall be deadlocked on any
matter, the provisions of Section 14 of this Agreement shall apply.

 

(e)    Settlement Rights. The Controlling Party shall have the sole right to
contest, litigate, compromise and settle any Tax Contest without obtaining the
prior consent of the Non-Controlling Party. Unless waived by the parties in
writing, in connection with any potential adjustment in a Tax Contest as a
result of which adjustment the Non-Controlling Party may reasonably be expected
to become liable to make any indemnification payment (or any payment under
Section 6) to the Controlling Party under this Agreement: (i) the Controlling
Party shall keep the Non-Controlling Party informed in a timely manner of all
actions taken or proposed to be taken by the Controlling Party with respect to
such potential adjustment in such Tax Contest; (ii) the Controlling Party shall
provide the Non-Controlling Party copies of any written materials

 

28



--------------------------------------------------------------------------------

relating to such potential adjustment in such Tax Contest received from any Tax
Authority; (iii) the Controlling Party shall timely provide the Non-Controlling
Party with copies of any correspondence or filings submitted to any Tax
Authority or judicial authority in connection with such potential adjustment in
such Tax Contest; (iv) the Controlling Party shall consult with the
Non-Controlling Party and offer the Non-Controlling Party a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such potential adjustment in such Tax Contest; and
(v) the Controlling Party shall defend such Tax Contest diligently and in good
faith. The failure of the Controlling Party to take any action specified in the
preceding sentence with respect to the Non-Controlling Party shall not relieve
the Non-Controlling Party of any liability and/or obligation which it may have
to the Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was actually harmed by such failure, and in no event shall
such failure relieve the Non-Controlling Party from any other liability or
obligation which it may have to the Controlling Party. In the case of any Tax
Contest described in Section 10.02(a), (b) or (c), “Controlling Party” means the
Company entitled to control the Tax Contest under such Section and
“Non-Controlling Party” means the other Company.

 

(f)    Tax Contest Participation. Unless waived by the parties in writing, the
Controlling Party shall provide the Non-Controlling Party with written notice
reasonably in advance of, and the Non-Controlling Party shall have the right to
attend, any formally scheduled meetings with Tax Authorities or hearings or
proceedings before any judicial authorities in connection with any potential
adjustment in a Tax Contest pursuant to which the Non-Controlling Party may
reasonably be expected to become liable to make any indemnification payment (or
any payment under Section 6) to the Controlling Party under this Agreement. The
failure of the Controlling Party to provide any notice specified in this Section
10.02(f) to the Non-Controlling Party shall not relieve the Non-Controlling
Party of any liability and/or obligation which it may have to the Controlling
Party under this Agreement except to the extent that the Non-Controlling Party
was actually harmed by such failure, and in no event shall such failure relieve
the Non-Controlling Party from any other liability or obligation which it may
have to the Controlling Party.

 

(g)    Power of Attorney. Each member of the Freescale Group shall execute and
deliver to MINC (or such member of the MINC Group as MINC shall designate) any
power of attorney or other similar document reasonably requested by MINC (or
such designee) in connection with any Tax Contest (as to which MINC is the
Controlling Party) described in this Section 10. Each member of the MINC Group
shall execute and deliver to Freescale (or such member of the Freescale Group as
Freescale shall designate) any power of attorney or other similar document
requested by Freescale (or such designee) in connection with any Tax Contest (as
to which Freescale is the Controlling Party) described in this Section 10.

 

Section 11.    Effective Date; Termination of Prior Intercompany Tax Allocation
Agreements. This Agreement shall be effective as of the date hereof. As of the
date hereof, (i) all prior intercompany Tax allocation agreements or
arrangements shall be terminated, and (ii) amounts due under such agreements as
of the date hereof shall be settled as of the date hereof (including
capitalization or distribution of amounts due or receivable under such
agreements). Upon such termination and settlement, no further payments by or to
MINC or by or to Freescale, with respect to such agreements shall be made, and
all other rights and obligations resulting from

 

29



--------------------------------------------------------------------------------

such agreements between the Companies and their Affiliates shall cease at such
time. Any payments pursuant to such agreements shall be disregarded for purposes
of computing amounts due under this Agreement; provided that payments made
pursuant to such agreements shall be credited to Freescale or MINC,
respectively, in computing their respective obligations pursuant to this
Agreement, in the event that such payments relate to a Tax liability that is the
subject matter of this Agreement for a Tax Period that is the subject matter of
this Agreement.

 

Section 12.        Survival of Obligations. The representations, warranties,
covenants and agreements set forth in this Agreement shall be unconditional and
absolute and shall remain in effect without limitation as to time.

 

Section 13.        Treatment of Payments; Tax Gross Up.

 

Section 13.01    Treatment of Tax Indemnity and Tax Benefit Payments. In the
absence of any change in Tax treatment under the Code or other applicable Tax
Law,

 

(a)    any Tax indemnity payments made by a Company under Section 5 shall be
reported for Tax purposes by the payor and the recipient as distributions or
capital contributions, as appropriate, occurring immediately before the
Deconsolidation (but only to the extent the payment does not relate to a Tax
allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability, and

 

(b)    any Tax Benefit payments made by a Company under Section 6, shall be
reported for Tax purposes by the payor and the recipient as distributions or
capital contributions, as appropriate, occurring immediately before the
Deconsolidation (but only to the extent the payment does not relate to a Tax
allocated to the payor in accordance with Section 1552 of the Code or the
regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability.

 

Section 13.02    Tax Gross Up. If notwithstanding the manner in which Tax
indemnity payments and Tax Benefit payments were reported, there is an
adjustment to the Tax liability of a Company as a result of its receipt of a
payment pursuant to this Agreement, such payment shall be appropriately adjusted
so that the amount of such payment, reduced by the amount of all Income Taxes
payable with respect to the receipt thereof (but taking into account all
correlative Tax Benefits resulting from the payment of such Income Taxes), shall
equal the amount of the payment which the Company receiving such payment would
otherwise be entitled to receive pursuant to this Agreement.

 

Section 13.03    Interest Under This Agreement. Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by law) and as interest income by
the Indemnitee (includible in income to the extent provided by law). The amount
of the payment

 

30



--------------------------------------------------------------------------------

shall not be adjusted under Section 2.02 to take into account any associated Tax
Benefit to the Indemnitor or increase in Tax to the Indemnitee.

 

Section 14.    Disagreements. The Companies mutually desire that friendly
collaboration will continue between them. Accordingly, they will try, and they
will cause their respective Group members to try, to resolve in an amicable
manner all disagreements and misunderstandings connected with their respective
rights and obligations under this Agreement, including any amendments hereto. In
furtherance thereof, in the event of any dispute or disagreement (other than a
High-Level Dispute) (a “Tax Advisor Dispute”) between the Companies as to the
interpretation of any provision of this Agreement or the performance of
obligations hereunder, the Tax departments of the Companies shall negotiate in
good faith to resolve the Tax Advisor Dispute. If such good faith negotiations
do not resolve the Tax Advisor Dispute, then the matter, upon written request of
either Company, will be referred for resolution to the Steering Committee, which
will make a good faith effort to resolve the Tax Advisor Dispute pursuant to the
procedures set forth in Section 9.3(a) of the Master Separation and Distribution
Agreement. If the Steering Committee does not agree to a resolution of a Tax
Advisor Dispute within thirty (30) days after the reference of the Tax Advisor
Dispute to it, then the matter will be referred to a Tax Advisor acceptable to
each of the Companies. The Tax Advisor may, in its discretion, obtain the
services of any third-party appraiser, accounting firm or consultant that the
Tax Advisor deems necessary to assist it in resolving such disagreement. The Tax
Advisor shall furnish written notice to the Companies of its resolution of any
such Tax Advisor Dispute as soon as practical, but in any event no later than 45
days after its acceptance of the matter for resolution. Any such resolution by
the Tax Advisor will be conclusive and binding on the Companies. Following
receipt of the Tax Advisor’s written notice to the Companies of its resolution
of the Tax Advisor Dispute, the Companies shall each take or cause to be taken
any action necessary to implement such resolution of the Tax Advisor. In
accordance with Section 16, each Company shall pay its own fees and expenses
(including the fees and expenses of its representatives) incurred in connection
with the referral of the matter to the Tax Advisor. All fees and expenses of the
Tax Advisor in connection with such referral shall be shared equally by the
Companies. Any High-Level Dispute shall be resolved pursuant to the procedures
set forth in Section 9.3 of the Master Separation and Distribution Agreement.
Nothing in this Section 14 will prevent either Company from seeking injunctive
relief if any delay resulting from the efforts to resolve the Tax Advisor
Dispute through the Tax Advisor Steering Committee and the Tax Advisor (or any
delay resulting from the efforts to resolve any High-Level Dispute through the
procedures set forth in Section 9.3 of the Master Separation and Distribution
Agreement) could result in serious and irreparable injury to either Company.

 

Section 15.        Late Payments. Any amount owed by one party to another party
under this Agreement which is not paid when due shall bear interest at the Prime
Rate plus two percent, compounded semiannually, from the due date of the payment
to the date paid. To the extent interest required to be paid under this Section
15 duplicates interest required to be paid under any other provision of this
Agreement, interest shall be computed at the higher of the interest rate
provided under this Section 15 or the interest rate provided under such other
provision.

 

Section 16.        Expenses. Except as otherwise provided in this Agreement,
each party and its Affiliates shall bear their own expenses incurred in
connection with preparation of Tax Returns, Tax Contests, and other matters
related to Taxes under the provisions of this Agreement.

 

Section 17.        General Provisions.

 

Section 17.01    Addresses and Notices. Each party giving any notice required or
permitted under this Agreement will give the notice in writing and use one of
the following

 

31



--------------------------------------------------------------------------------

methods of delivery to the party to be notified, at the address set forth below
or another address of which the sending party has been notified in accordance
with this Section 17.01: (a) personal delivery; (b) facsimile or telecopy
transmission with a reasonable method of confirming transmission; (c) commercial
overnight courier with a reasonable method of confirming delivery; or (d)
pre-paid, United States of America certified or registered mail, return receipt
requested. Notice to a party is effective for purposes of this Agreement only if
given as provided in this Section 17.01 and shall be deemed given on the date
that the intended addressee actually receives the notice.

 

If to Motorola:

 

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attention: Director, Taxes

Facsimile:

 

 

  

with a copy to:

 

Motorola, Inc.

1303 East Algonquin Road

Schaumburg, Illinois 60196

Attention: Chief Financial Officer

Facsimile:

 

 

If to Freescale:

 

Freescale Semiconductor, Inc.

6501 William Cannon Drive

Austin, Texas 78737

Attention: Director, Taxes

Facsimile:

  

with a copy to:

 

Freescale Semiconductor, Inc.

6501 William Cannon Drive

Austin, Texas 78737

Attention: Chief Financial Officer

Facsimile:

 

A party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other parties.

 

Section 17.02    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.

 

Section 17.03    Waiver. The parties may waive a provision of this Agreement
only by a writing signed by the party intended to be bound by the waiver. A
party is not prevented from enforcing any right, remedy or condition in the
party’s favor because of any failure or delay in exercising any right or remedy
or in requiring satisfaction of any condition, except to the extent that the
party specifically waives the same in writing. A written waiver given for one
matter or occasion is effective only in that instance and only for the purpose
stated. A waiver once given is not to be construed as a waiver for any other
matter or occasion. Any enumeration of a party’s rights and remedies in this
Agreement is not intended to be exclusive, and a party’s rights and remedies are
intended to be cumulative to the extent permitted by law and include any rights
and remedies authorized in law or in equity.

 

Section 17.04    Severability. If any provision of this Agreement is determined
to be invalid, illegal or unenforceable, the remaining provisions of this
Agreement remain in full force, if the essential terms and conditions of this
Agreement for each party remain valid, binding and enforceable.

 

32



--------------------------------------------------------------------------------

Section 17.05    Authority. Each of the parties represents to the other that (a)
it has the corporate or other requisite power and authority to execute, deliver
and perform this Agreement, (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate or other action,
(c) it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

 

Section 17.06    Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other parties and their Affiliates
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Section 10.

 

Section 17.07    Integration. This Agreement, together with each of the exhibits
and schedules appended hereto, constitutes the final agreement between the
parties, and is the complete and exclusive statement of the parties’ agreement
on the matters contained herein. All prior and contemporaneous negotiations and
agreements between the parties with respect to the matters contained herein are
superseded by this Agreement, as applicable. In the event of any inconsistency
between this Agreement and the Master Separation and Distribution Agreement, or
any other agreements relating to the transactions contemplated by the Master
Separation and Distribution Agreement, with respect to matters addressed herein,
the provisions of this Agreement shall control.

 

Section 17.08    Construction. The language in all parts of this Agreement shall
in all cases be construed according to its fair meaning and shall not be
strictly construed for or against any party. The captions, titles and headings
included in this Agreement are for convenience only, and do not affect this
Agreement’s construction or interpretation. Unless otherwise indicated, all
“Section” references in this Agreement are to sections of this Agreement.

 

Section 17.09    No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity. Unless expressly required in this Agreement, a party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.

 

Section 17.10    Counterparts. The parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
party that signed it, and all of which together constitute one agreement. This
Agreement is effective upon delivery of one executed counterpart from each party
to the other party. The signatures of both parties need not appear on the same
counterpart. The delivery of signed counterparts by facsimile or email
transmission that includes a copy of the sending party’s signature is as
effective as signing and delivering the counterpart in person.

 

33



--------------------------------------------------------------------------------

Section 17.11    Governing Law. The internal laws of the State of Delaware
(without reference to its principles of conflicts of law) govern the
construction, interpretation and other matters arising out of or in connection
with this Agreement and each of the exhibits and schedules hereto and thereto
(whether arising in contract, tort, equity or otherwise).

 

Section 17.12    Jurisdiction. If any dispute arises out of or in connection
with this Agreement, except as expressly contemplated by another provision of
this Agreement, the parties irrevocably (and the parties will cause each other
member of their respective Group to irrevocably) (a) consent and submit to the
exclusive jurisdiction of federal and state courts located in Delaware, (b)
waive any objection to that choice of forum based on venue or to the effect that
the forum is not convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED BY
LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.

 

Section 17.13    Amendment. The parties may amend this Agreement only by a
written agreement signed by each party to be bound by the amendment and that
identifies itself as an amendment to this Agreement.

 

Section 17.14    Freescale Subsidiaries. If, at any time, Freescale acquires or
creates one or more subsidiaries that are includable in the Freescale Group,
they shall be subject to this Agreement and all references to the Freescale
Group herein shall thereafter include a reference to such subsidiaries.

 

Section 17.15    Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including but not limited to any successor of MINC or
Freescale succeeding to the Tax attributes of either under Section 381 of the
Code), to the same extent as if such successor had been an original party to
this Agreement.

 

Section 17.16    Injunctions. The parties acknowledge that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. The
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof in any court having jurisdiction, such remedy being
in addition to any other remedy to which they may be entitled at law or in
equity.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

Motorola, Inc.

 

 

By:  

/s/ David W. Devonshire

--------------------------------------------------------------------------------

Its:   Executive Vice President and Chief Financial Officer

 

 

Freescale Semiconductor, Inc.

 

 

By:  

/s/ Alan Campbell

--------------------------------------------------------------------------------

Its:   Senior Vice President and Chief Financial Officer

 

 

35